[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                JULY 8, 2008
                               No. 06-16336
                                                              THOMAS K. KAHN
                           Non-Argument Calendar
                                                                  CLERK
                         ________________________

                     D. C. Docket No. 05-14082-CR-KAM

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

FREDERICK L. JONES,

                                                         Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                  (July 8, 2008)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Frederick L. Jones was convicted in the Southern District of Florida on all
three counts of an indictment: Counts One, possession with intent to distribute

crack cocaine on July 6, 2005; Count Two, attempt to distribute crack cocaine on

September 9, 2005;1 Count Three, possession by a previously convicted felon of a

firearm and ammunition.2 Jones was sentenced to three concurrent prison terms of

300 months. He now appeals his Count Three conviction, contending that the

evidence was insufficient to convict. He argues that aside from his inculpatory

statements that he owned the ammunition, the evidence did not prove the corpus

delicti of any crime; thus, those statements could not support the conviction. He

also argues that the only evidence linking him to the firearm was a utility bill in his

name found next to the firearm, which was insufficient to prove constructive

possession.

      To support a conviction under 18 U.S.C. § 922(g)(1), the government must

establish that: (1) the defendant knowingly possessed a firearm or ammunition; (2)

the defendant was previously convicted of an offense punishable by a term of

imprisonment exceeding one year; and (3) the firearm or ammunition was in or

affecting interstate commerce. United States v. Palma, 511 F.3d 1311, 1315 (11th

Cir. 2008). “Possession may be actual or constructive, joint or sole.” United



      1
          Counts One and Two charged violations of 21 U.S.C. § 841(a).
      2
          See 18 U.S.C. § 922(g)(1), 924(e)(1).

                                                  2
States v. Gunn, 369 F.3d 1229, 1234 (11th Cir. 2004). To establish constructive

possession, evidence must demonstrate that the defendant exercised ownership,

dominion, or control over the firearm or ammunition, or the property concealing

the firearm or ammunition. Id.

       “[A] conviction must rest upon firmer ground than the uncorroborated

admission or confession of the accused.” Wong Sun v. United States, 371 U.S.
471, 488-89, 83 S. Ct. 407, 418, 9 L. Ed. 2d 441 (1963). In Opper v. United States,

348 U.S. 84, 92, 75 S. Ct. 158, 164, 99 L. Ed. 101 (1954), the Supreme Court

considered two inconsistent approaches to the requirement that an admission be

supported by corroborating evidence. We described these approaches in United

States v. Micieli, 594 F.2d 102, 108 (5th Cir. 1979), thusly:

       The first approach required extrinsic proof of the corpus delicti, that
       is, that there be independent evidence that the harm or injury occurred
       and had a criminal origin. The second approach required only that
       there be extrinsic evidence of a corroborative nature establishing the
       credibility of the admission. The Supreme Court opted for the second
       approach in Opper.

Thus, “[t]he corroboration need not be sufficient, independent of the [accused’s]

statements, to establish the corpus delicti.” United States v. Evans, 572 F.2d 455,

476 (5th Cir. 1978) (citing Opper).3


       3
         “[T]he phrase ‘corpus delicti’ includes but two elements: first, the fact of an injury or
loss; and secondly, the fact of somebody’s criminality as the cause of the injury or loss.”
Roberts v. United States, 416 F.2d 1216, 1222 (5th Cir. 1969).

                                                  3
      Still, when the government relies on an accused’s statement to support a

conviction, independent evidence must corroborate the statement by establishing

its “truth, trustworthiness and reliability.” Micieli, 594 F.2d at 109. If independent

evidence corroborates the statement in this way, the corroborated statement alone

may prove the elements of the offense that are not proven by other evidence. Id.

      We conclude that the evidence was sufficient evidence to support Jones’s

conviction for being a felon in possession of a firearm and ammunition, in

violation of 18 U.S.C. § 922(g)(1). Jones stipulated to the second and third

elements of the offense; hence, only the first element, possession, is at issue in this

appeal.

      First, evidence showed that Jones possessed all the ammunition charged in

the indictment. He admitted to law enforcement officers on multiple occasions that

he owned the ammunition, and the jury was entitled to infer that element on the

basis of his denial of possession at trial. His corpus delicti argument must fail

because independent evidence sufficiently corroborated the truthfulness of his

admissions, and such evidence was not required to prove the corpus delicti.

      Second, sufficient evidence demonstrated that Jones constructively

possessed the firearm found at the house where he was staying. The firearm was

found next to a utility bill for the house in his name, and he admitted to law



                                           4
enforcement officials that he owned other items found in the room where the

firearm was located. Finally, the jury was entitled to infer Jones’s knowing

possession of the firearm based on his blanket denial before the jury of knowledge

or possession of the firearm.

      AFFIRMED.




                                         5